Citation Nr: 9905338	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-42 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for left leg 
disability, to include a left ankle disorder and left leg 
varicose veins.

3.  Entitlement to an increased evaluation for skin 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from December 1970 to 
September 1972.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan for additional development.  The case was returned 
to the Board in December 1998.

The issues of entitlement to service connection for left leg 
disability, to include a left ankle disorder and left leg 
varicose veins, and entitlement to an increased evaluation 
for skin disability are addressed in the remand portion of 
this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for bilateral defective hearing has been obtained by the RO. 

2.  Defective hearing in the left ear existed prior to 
service but increased in severity during service; the service 
increase is not clearly and unmistakably shown to have been 
the result of natural progress.

3.  Defective hearing in the right ear originated in service.





CONCLUSIONS OF LAW

1.  Defective hearing in the left ear was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.306, 3.385 (1998).

2.  Defective hearing in the right ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claim for service 
connection for bilateral defective hearing to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). The 
Board is also satisfied that all available evidence necessary 
for an equitable disposition of this claim has been obtained.  

The veteran has contended, including at his personal hearing 
at the RO in March 1994, that he was exposed to acoustic 
trauma in service from weapons fire during training that 
aggravated his preexisting hearing loss in the left ear and 
caused a hearing loss in the right ear.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Continuity of symptomatology is required 
when the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless the increase is clearly and unmistakably shown to be 
due to the natural progress of the disease.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. § 3.306.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records reveal that on 
preservice audiometric examination in April 1970, pure tone 
thresholds in the left ear were 15 decibels at 500 hertz, 5 
decibels at 1000 hertz, 25 decibels at 2000 hertz and 45 
decibels at 4000 hertz; the right ear pure tone thresholds 
were 15 decibels at 500, 1000, 2000, and 4000 hertz.  The 
veteran complained of decreased hearing and tinnitus on the 
right in July 1971, and it was determined that he had otitis 
externa on the right; cerumen was removed.  Audiometric 
examination in July 1971 revealed bilateral defective hearing 
with pure tone thresholds on the right of 35 decibels at 500 
hertz, 40 decibels at 1000 hertz and 50 decibels at 2000 and 
4000 hertz and pure tone thresholds on the left of 0 at 1000 
hertz, 30 decibels at 2000 hertz and 50 decibels at 4000 
hertz.  On his April 1974 medical history report, the veteran 
noted hearing loss.  His hearing on examination in April 1972 
was 15/15, bilaterally, for whispered voice; no audiometric 
examination was conducted.

On VA audiometric examination in March 1981, pure tone 
thresholds on the right were 10 decibels at 500 hertz, 25 
decibels at 1000 hertz, 20 decibels at 2000 hertz, and 30 
decibels at 4000 hertz; pure tone thresholds in the left ear 
were 20 decibels at 500 hertz, 30 decibels at 1000 hertz, 45 
decibels at 2000 hertz, and 65 decibels at 4000 hertz.  

VA audiometric examination in December 1992 revealed 
bilateral defective hearing, as did VA audiometric 
examination in October 1997.  According to an April 1998 
opinion from the VA audiologist who had conducted the October 
1997 examination, and had reviewed the veteran's claims file, 
there was no significant change in the veteran's hearing 
acuity in the left ear in service.  The audiologist noted 
that otitis externa is a treatable ear condition that usually 
does not have any permanent effect on a person's hearing 
sensitivity.  The audiologist also noted that hearing in the 
veteran's right ear was within normal limits for adjudication 
purposes on audiology examination in March 1981 and that it 
was most likely that the same condition which caused the 
veteran's progressive hearing loss in the left ear after 
service discharge also caused further hearing loss in the 
right ear after service discharge.

The Board notes that the foregoing audiology opinion is not 
completely responsive to the Board's remand directive.  The 
record reflects that hearing loss disability was evident on 
the veteran's service entrance examination.  Although the VA 
audiologist stated that no significant increase in left ear 
hearing loss occurred during service, the Board notes that 
any chronic increase in disability during service is presumed 
to be the result of aggravation unless the increase is 
clearly and unmistakably shown to be the result of natural 
progress.  In the Board's opinion, the audiometric results in 
service establish that the veteran's hearing impairment was 
greater in July 1971 than at entrance onto active duty.  
Since audiometric testing was not included in the veteran's 
service discharge examination and the post-service medical 
evidence consistently demonstrates the presence of left ear 
hearing disability to a greater degree than that present at 
entrance onto active duty, the Board is satisfied that a 
chronic increase in severity of the veteran's left ear 
hearing loss occurred in service.  The Board also finds that 
the evidence does not clearly and unmistakably establish that 
the increase was due to natural progress.  Accordingly, 
service connection is warranted for left ear hearing loss on 
the basis of aggravation.   

With respect to right ear hearing loss, the Board notes that 
the veteran was initially found to have defective hearing in 
his right ear during service in July 1971.  No audiometric 
testing was undertaken at discharge from service.  
Audiometric testing by VA in March 1981 did disclose some 
improvement in the veteran's auditory thresholds but 
subsequent audiological evaluations have demonstrated that 
the veteran currently has hearing loss disability in his 
right ear.  Although the VA audiologist stated in April 1998 
that otitis externa does not usually result in permanent 
hearing impairment and that the condition which caused the 
progression in left ear hearing loss after service probably 
caused the progression in right ear hearing loss after 
service, the VA audiologist did not identify the condition 
causing the postservice progression, nor is there any other 
medical evidence identifying a postservice etiology for the 
right ear hearing loss.  In the Board's opinion, the 
preponderance of the evidence does not establish that the 
veteran's current right ear hearing loss disability is not 
etiologically related to the hearing loss present in service.  
Therefore, service connection is warranted for right ear 
hearing loss on the basis of service incurrence.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for bilateral defective hearing is 
granted.


REMAND

In the April 1997 Board remand, the RO was directed to 
provide the veteran with an orthopedic examination to 
determine the nature, extent, and etiology of any left lower 
extremity disability present.  Although the October 1997 skin 
examiner mentioned orthopedic complaints, he did not examine 
the veteran's left lower extremity or provide the requested 
opinion.  The requested orthopedic examination was not 
performed.

In the April 1997 remand, the Board also directed the RO to 
schedule the veteran for a VA dermatology examination at a 
time when the service-connected skin disability would be 
active.  The record reflects that the veteran contends that 
his skin disability is most likely to be active during humid 
weather.  The skin examination performed pursuant to the 
Board's remand was performed in October 1997 at the Battle 
Creek, Michigan VA Medical Center.  At that time, the skin 
disorder was inactive.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his pending claims.  
After obtaining any necessary 
authorization for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file.

2.  When the foregoing development has 
been completed, the RO should arrange for 
a VA orthopedic examination of the 
veteran by an appropriate board certified 
specialist, if available, to determine 
the nature and extent of any current left 
lower extremity disability, to include 
any residuals of a left ankle fracture.  
The claims file must be made available to 
the examiner for proper review of the 
medical history.  With respect to any 
left lower extremity disability found to 
be present, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the current 
disability is etiologically related to 
the left ankle disorder noted in service.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  The rationale for all opinions 
expressed should be provided.

3.  The veteran should also be provided a 
VA examination by a board certified 
dermatologist, if available, to determine 
the current nature and extent of his 
service-connected skin disability.  The 
examination should be scheduled for a 
time when the disability is likely to be 
active (summer).  The claims file must be 
made available to the examiner for proper 
review of the medical history.  The 
examiner should describe the size, shape, 
color and location of all lesions and 
scars associated with the disability, as 
well as any ulceration, tenderness, 
itching, exfoliation or other 
manifestations of the disability.  In 
addition, the examiner should 
specifically address whether there are 
any nervous manifestations of the 
disability.  Unretouched photographs 
depicting the lesions should be taken.  
Any indicated studies should be 
performed, and the rationale for any 
opinions expressed should be provided.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and readjudicate the issues 
remaining on appeal. 

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

